 



Exhibit 10.1
AMENDMENT NO. 1
TO
CONTACT CENTER SERVICES AGREEMENT
This Amendment No. 1, (“Amendment No. 1”), effective May 13, 2007, is made and
entered into by and between Expedia, Inc., a Washington corporation (“Expedia”)
and PeopleSupport (Philippines), Inc., a corporation created under the laws of
the Republic of the Philippines (“PeopleSupport”), with reference to the Contact
Center Services Agreement between them, dated September 29, 2006 (the
“Agreement”). Capitalized terms, where not defined in this Amendment No. 1,
shall have the meanings set forth in the Agreement. Expedia and PeopleSupport
desire to amend the Agreement as follows:
1. A new Section 7.4 of the Agreement is hereby added to the Agreement as
follows:
7.4 Yearly Pricing Adjustment. Not less than *** days prior to the end of each
calendar year, PeopleSupport may give Expedia written notice that it intends to
increase its Service Fees under any (or all) Statements of Work for the
following calendar year; provided, that the Service Fees for the next calendar
year may not exceed the then-current Service Fees by more than *** percent. Such
revised pricing will become effective on January 1 and will apply to all
applicable Services performed in that calendar year.
2. Section 7.2.1(a) of the Agreement is hereby deleted in its entirety and
replaced with the following:

  (a)   With respect to each calendar month for which PeopleSupport is to
provide Services (such month to be referred to as the “Subject Month”),
PeopleSupport will invoice Expedia on or before the first (1st) day of the
calendar month *** calendar months prior to the Subject Month. The amount for
which PeopleSupport shall invoice Expedia for such Services shall be equal to:

  (i)   in the case of any Subject Month prior to July 2008, *** percent of the
Service Fees based on the then-current Preliminary Projections provided by
Expedia to PeopleSupport; or     (ii)   in the case of any Subject Month after
and including July 2008 *** percent of the Service Fees based on the
then-current Preliminary Projections provided by Expedia to PeopleSupport, (in
either case, such amount shall be known as the “Prepayment Amount”) or     (iii)
  in the case of any Subject Month after and including October 2008, no
Prepayment Amount will be payable by Expedia and the remainder of this
Section 7.2.1 shall be inapplicable.

3. The year “2008” is hereby inserted after the first occurrence of the word
“June” in the first sentence of the example listed in Section 7.2(g) of the
Agreement.
4. Section 7.2.4 of the Agreement is hereby deleted in its entirety and replaced
with the following:

  7.2.4   As of October 1, 2008, Expedia’s obligation to make prepayment in
accordance with Section 7.2.1 will automatically expire. For the month of
October 2008 and each calendar month thereafter, PeopleSupport will invoice
Expedia for Services after the end of the calendar month and Expedia will pay
such invoices within *** days after receipt.

5. Section 7.2.5 of the Agreement is hereby deleted in its entirety.
6. Section 7.2.6 of the Agreement is hereby deleted in its entirety.

 



--------------------------------------------------------------------------------



 



7. Section 22.2 of the Agreement is hereby deleted in its entirety and replaced
with the following:
22.2 No Exclusivity; No Minimums. The Parties agree that nothing in this
Agreement will be deemed or construed to prohibit either Party from engaging in
or participating with one or more third parties in business arrangements similar
to or competitive with those described herein in any territory worldwide.
Additionally, except as expressly set forth in a Statement of Work, nothing
herein will be construed as creating a minimum commitment for business on the
part of Expedia to PeopleSupport.
8. The Parties hereby acknowledge and agree that (1) that certain letter dated
*** from *** titled *** regarding reporting metric and (2) that certain letter
dated *** from *** titled *** are hereby rescinded and nullified from their
inception in their entirety and shall be given no effect whatsoever. The Parties
hereby acknowledge and agree that that certain letter dated *** from *** titled
*** regarding *** shall be deemed rescinded and nullified from its inception in
its entirety and shall be given no effect whatsoever upon *** of a *** from ***
(or an equivalent, mutually-agreed qualified ***) confirming that PeopleSupport
has met all applicable *** requirements pertaining to ***. For avoidance of
doubt, upon the rescission of such letters, notice of the *** in these letters
shall be deemed to have ***, and will have no effect for purposes of creating a
*** under *** of the Agreement.
9. Except as expressly set amended by this Amendment No. 1, the terms and
conditions of the Agreement will continue in full force and effect.

                      PEOPLESUPPORT (PHILIPPINES), INC.       EXPEDIA, INC.    
 
                   
By:
  /S/ Caroline Rook       By:   /S/ Paul Brown    
 
                        Title: Authorized Signatory           Title: President  
      Date: 5/8/07           Date: 5/13/07    

 